J-S50012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERREL PICKARD                             :
                                               :
                       Appellant               :   No. 1203 EDA 2019

          Appeal from the Judgment of Sentence Entered April 1, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004266-2017


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED: MARCH 1, 2021

        Appellant, Terrel Pickard, appeals from the April 1, 2019 judgment of

sentence of an aggregate term of 20 to 40 years’ imprisonment, imposed after

he was convicted of one count each of involuntary deviate sexual intercourse,1

aggravated indecent assault,2 indecent assault,3 unlawful contact with a

minor,4 and corruption of minors.5 Appellant challenges the sufficiency of the

evidence to sustain his convictions and alleges the verdict is against the weight

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3123(b).

2   18 Pa.C.S. § 3125(a)(7).

3   18 Pa.C.S. § 3126(a)(7).

4   18 Pa.C.S. § 6318(a)(1).

5   18 Pa.C.S. § 6301(1)(ii).
J-S50012-20



of the evidence. He also challenges the admission of evidence regarding a

prior conviction at trial. We affirm.

      The trial court summarized the relevant facts of this matter in its

Pa.R.A.P. 1925(a) opinion, as follows:

             This case involves Appellant’s repeated sexual abuse of a
      minor female, S.V., who at all times was less than thirteen (13)
      years[] old. S.V. resided with her mother, Tabatha …, in a three-
      story home in Philadelphia, Pennsylvania. S.V.’s younger sisters,
      G.P. and C.I., resided with them, as did various relatives on
      different occasions. Appellant is Tabatha’s ex-boyfriend and G.P.’s
      father.

            Tabatha testified at trial that she first met Appellant in 2007
      when they worked together at ShopRite. Their relationship
      became romantic in 2009. Although Appellant did not live in
      Tabatha’s home, “he spent the night a few times” and would
      occasionally babysit S.V. during the day while Tabatha worked.
      However, Appellant “went away” for a few years between 2012
      and 2015, during which his relationship with Tabatha ceased.
      They did not resume their relationship until October 2016,
      following which Appellant stayed at Tabatha’s home “probably a
      couple of times” between October [of] 2016[,] and May 5, 2017.

            S.V. testified at trial that she first met Appellant when she
      was no more than 5 years[] old. She initially had good relations
      with him, but their relationship soured after Appellant started
      “touching” her. The earliest incident of abuse occurred around
      2009, when S.V. was still around 5 years of age—i.e., before
      Tabatha’s relationship with Appellant had ceased for a few years.
      While inside the living room of S.V.’s home, Appellant had
      unbuttoned and pulled down S.V.’s pants, and inserted his penis
      in her “butt”….1
         1 S.V. testified on cross-examination that she does not
         remember whether Appellant’s penis went inside her anus,
         but she testified at the preliminary hearing that Appellant’s
         penis did go inside her anus.

            S.V. also described multiple incidents of abuse that occurred
      in 2017, after Tabatha and Appellant rekindled their relationship
      in October 2016. One incident occurred shortly before Easter in

                                        -2-
J-S50012-20


     2017, when Appellant took S.V. and her two sisters shopping with
     Tabatha’s vehicle. After shopping at “Family Dollar,” the four of
     them returned to the vehicle. While S.V. placed her youngest
     sister, C.L., in the backseat, Appellant stood behind her “feeling”
     her backside. Another incident occurred in the bedroom that S.V.
     shared with her other sister, G.P…. S.V. was sleeping alongside
     G.P. on the bottom bunk of their bunkbed when Appellant entered
     the room, “sat on the bed and … started touching” S.V.’s backside.
     Appellant then placed his hands inside S.V.’s pants and inserted
     his finger inside her vagina.2
        2 Regarding the bedroom incident, S.V. testified at trial that
        Appellant inserted his finger inside her vagina, but she
        testified at the preliminary hearing that Appellant woke her
        by inserting his finger inside her anus. She furthermore
        testified at trial that she never actually saw Appellant’s face
        because he was laying [sic] behind her.

            Another incident occurred in the dining room of S.V.’s home,
     when Appellant picked up S.V., placed her on the floor, and began
     “humping” her “back and forth” while they both were fully clothed.
     Another incident occurred inside the enclosed front porch of the
     home. Appellant entered S.V.’s bedroom during the night and
     instructed her to go downstairs to the front porch. Once inside
     the porch, Appellant sat next to S.V. on the couch, stuck his hand
     beneath her shirt, felt her bare breasts, and began “sucking” and
     “biting” her nipples. On yet another occasion on the front porch,
     Appellant pulled down his pants and instructed S.V. to touch his
     penis, and to move her hand back and forth on his penis.

           S.V. testified that she was “scared” to inform her mother
     about the abuse because she feared Tabatha would not believe
     her. But on May 5, 2017, S.V. told her sister, G.P., about some
     or all the above-referenced incidents[,] and G.P. relayed the
     information to Tabatha. Tabatha immediately asked S.V. about
     the abuse, and S.V. finally told her mother about what she
     endured.

           Tabatha testified that on May 5, 2017, G.P. came to her
     bedroom “looking kind of scared,” and stated that S.V. needed to
     tell Tabatha about Appellant[’s] “messing” with her. Tabatha
     thereafter told S.V. to come to her bedroom. Upon entering the
     room, S.V. “just started crying” and informed Tabatha about “the
     things that [Appellant] had been doing to her.” S.V. advised that



                                     -3-
J-S50012-20


     Appellant had “kissed her on the mouth,” “touched her breasts,”
     and “put his finger inside her.”

           After speaking with S.V., Tabatha called S.V.’s biological
     father who immediately came to the house. Meanwhile, Appellant
     already was coming to the house[,] but he did not yet know about
     S.V.’s accusations. When Appellant arrived, Tabatha confronted
     him in her bedroom and Appellant responded that S.V. was
     “lying.” Tabatha therefore called S.V. to her room, and in
     Appellant’s presence[,] S.V. “said the same thing word for word
     what he’s been doing to her.” By this time, additional relatives
     and friends had arrived at the house and someone had called the
     police. After police officers arrived, Tabatha accompanied S.V. to
     the [Philadelphia Children’s Alliance (“PCA”)] and then to the
     hospital.

           Philadelphia Police Officer Gregory Stewart (“Officer
     Stewart”) testified that he was on patrol around 8:10 p.m. on May
     5, 2017, when he received a “radio call for a rape assignment” at
     Tabatha’s address. Upon responding to the scene, Officer Stewart
     spoke to S.V., who was “nervous” and “very timid.” S.V. told
     Officer Stewart that Appellant had kissed her on the mouth and
     neck, rubbed her vagina area and breasts, and inserted his finger
     inside her anus.

            The Commonwealth also presented the testimony of Denise
     Wilson (“Ms. Wilson”), who is employed at [the PCA] as the
     manager of forensic services. Ms. Wilson explained that the PCA
     is a child advocacy center that works with the Special Victim’s Unit
     of the police department and the Department of Human Services
     (“DHS”). When the police or the DHS receive a report of
     suspected child abuse, the agency contacts the PCA, which
     provides services to the child and his/her family. The PCA
     conducts a videotaped “forensic interview” with the child to gather
     relevant information so the police and DHS personnel can
     “continue forward with their investigation.” During the interview,
     police and DHS investigators sit in a separate room watching via
     videotape.

           The PCA’s forensic interviewer, Christian Dozier,3
     interviewed S.V. in the early morning of May 6, 2017.4 Following
     the interview, Ms. Dozier prepared a summary report stating that
     S.V. had advised that Appellant “kissed her, touched her vagina
     on her jeans with his forehand, put his finger in her butthole and
     rubbed on her breasts back and forth with his open palm on


                                    -4-
J-S50012-20


     several occasions over the last four weeks.” S.V. advised that
     these incidents occurred inside S.V.’s bedroom and inside her
     aunt’s bedroom. S.V. also stated that Appellant had inserted his
     “thing” in her anus and “it hurt,” that he “sucked on” her breasts,
     that he “told her to kiss him,” that he exposed his penis and
     “asked her to touch it,” that he kissed her neck, that he “humped”
     her leg, and that he “touched her butt” over her clothing.5
        3 Ms. Dozier no longer works at PCA and did not testify at
        trial.
        4  The Commonwealth played the videotaped interview at
        trial.
        5  Ms. Wilson testified that the PCA interviewer does not
        attempt to elicit information from the victim about every
        incident of abuse.        The interviewer rather asks for
        information about only “a couple of incidents,” including the
        first and/or last incident, and endeavors “to get the general
        idea of what happened.” Similarly, the interviewer does not
        request the child to identify every location of every incident.

            The Commonwealth lastly presented the testimony of
     Kristine Fortin, M.D. (“Dr. Fortin”), who is an expert “in the field
     of child sexual abuse pediatrics” and works in the care clinic at
     Children’s Hospital of Philadelphia (“CHOP”). Dr. Fortin testified
     that S.V. initially was examined in CHOP’s emergency room on
     May 6, 2017,6 and that she was seen at the care clinic for follow-
     up care on May 25, 2017. Although the emergency room
     examination did not reveal any signs of sexual abuse injuries, Dr.
     Fortin explained that “normal exams” are in fact the norm for the
     majority of victims and that “a normal physical exam doesn’t rule
     out the possibility of penetration.”
        6 The parties stipulated that S.V. was swabbed for DNA
        during the examination on May 6, 2017, but that no male
        DNA was detected on any of the swabs taken from S.V.’s
        vagina and rectum.

           Appellant testified in his own defense and denied ever
     touching or abusing S.V. The bulk of Appellant’s testimony was
     apparently geared toward establishing that S.V. lied about the
     abuse to avoid punishment for taking Tabatha’s Electronic Benefits
     Transfer (“EBT”) card. Appellant further attempted to establish
     that Tabatha was motivated to endorse S.V.’s lies because she


                                     -5-
J-S50012-20


      was already angry at Appellant for ceasing to babysit her youngest
      child, C.L.

             Appellant testified that he and Tabatha “rekindled” their
      relationship in late February or early March 2017.7 Around this
      time, Appellant worked as a van driver for a transportation
      company called “City Link,” and he frequently babysat C.L. while
      driving his employer’s van. However, on May 4, 2017, Appellant’s
      employer discovered that he was babysitting C.L. in the company
      van and told him that was impermissible. When Appellant
      informed Tabatha that he could no longer babysit C.L., she “went
      ballistic.” Appellant agreed to babysit one last time on the next
      day, Friday, May 5, 2017, but told Tabatha that she thenceforth
      would have to find new arrangements.
         7 Appellant testified that he never stayed overnight at
         Tabatha’s house because he lived with his other girlfriend
         and did not want her to discover his affair with Tabatha.

            Appellant testified that around 10:30 a.m. the next
      morning, after he had already picked up C.L., Tabatha called him
      “screaming” about how S.V. had taken her EBT card and how
      Tabatha therefore could not buy groceries. Around 1:30 p.m.,
      Appellant dropped off C.L. at Tabatha’s house and subsequently
      returned to Tabatha’s house around 6:00 p.m. Upon his return,
      Appellant was confronted with S.V.’s accusations, which S.V.
      leveled after it was discovered that she had taken Tabatha’s EBT
      card.

            At the conclusion of the above evidence and testimony, the
      jury found Appellant guilty of involuntary deviate sexual
      intercourse, aggravated indecent assault, indecent assault,
      unlawful contract with a minor, and corruption of minors.

Trial Court Opinion (“TCO”), 11/22/19, at 2-8 (unnecessary capitalization and

citations to record omitted).

      On April 1, 2019, the trial court sentenced Appellant to consecutive

terms of 10 to 20 years’ incarceration for his convictions of involuntary deviate

sexual intercourse and unlawful contact with a minor. The court imposed no

sentence for his convictions of aggravated indecent assault, indecent assault,


                                      -6-
J-S50012-20



and corruption of minors. Thus, Appellant received an aggregate sentence of

20 to 40 years’ incarceration. On April 3, 2019, Appellant filed a post-sentence

motion, which was denied by the trial court on April 10, 2019. Appellant filed

a timely notice of appeal on April 17, 2019, followed by a timely, court-ordered

Pa.R.A.P. 1925(b) concise statement of matters complained of on appeal.

        Appellant presents the following questions for our review:

        1. Was the evidence presented at trial insufficient to convict
           Appellant…?

        2. Was [the] verdict so contrary to [the] weight of the evidence
           that it shocks the conscience of one’s sense of justice?

        3. Did the trial court err by ruling at a sidebar conference that the
           prosecuting attorney could cross[-]examine Appellant … that
           he was previously convicted of aggravated assault and was in
           prison for three years?

Appellant’s Brief at 3.6

        Preliminarily, we note that Appellant’s Rule 1925(b) statement only

generally challenged the sufficiency of the evidence to prove “every element

of the crimes charged[.]” TCO at 8. Appellant was convicted of five crimes

and failed to state with any specificity which elements of which crimes the

Commonwealth failed to prove.            Rule 1925(b)(4)(ii) provides that a Rule

1925(b) statement “shall concisely identify each error that the appellant

intends to assert with sufficient detail to identify the issue to be raised for the

judge.” Pa.R.A.P. 1925(b)(4)(ii) (emphasis added). Generally, if an appellant

“wants to preserve a claim that the evidence was insufficient, then the [Rule]

____________________________________________


6   We renumbered Appellant's issues for ease of disposition.

                                           -7-
J-S50012-20



1925(b) statement needs to specify the element or elements upon which the

evidence was insufficient.” Commonwealth v. Williams, 959 A.2d 1252,

1257 (Pa. Super. 2008) (quoting Commonwealth v. Flores, 921 A.2d 517,

522 (Pa. Super. 2007) (superseded by statute and overruled in part on other

grounds) (emphasis added)). A failure to do so may result in waiver. Id. We

have emphasized the importance of providing such specificity particularly in

cases where, as here, the appellant was convicted of multiple crimes, each of

which contains numerous elements that the Commonwealth must prove

beyond a reasonable doubt. See Commonwealth v. Gibbs, 981 A.2d 274,

281 (Pa. Super. 2009). We further note that, while the trial court did address

the topic of sufficiency in its opinion, this is “of no moment to our analysis

because we apply [Rule] 1925(b) in a predictable, uniform fashion, not in a

selective manner dependent on an appellee’s argument or a trial court’s choice

to address an unpreserved claim.” Id. (citations omitted).

      Additionally, Appellant’s argument is underdeveloped. “[I]t is an

appellant’s duty to present arguments that are sufficiently developed for our

review.” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007).

Although Appellant appears to challenge the sufficiency of the evidence as to

all of his convictions, the argument section of his brief does not refer

specifically to any of his offenses, nor does it address or analyze any of the

elements of those crimes.       “The Rules of Appellate Procedure state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority.”       Estate of Haiko v.

                                    -8-
J-S50012-20



McGinely, 799 A.2d 155, 161 (Pa. Super. 2002) (citing, inter alia, Pa.R.A.P.

2119(b)). “Without a reasoned discussion of the law … our ability to provide

appellate review is hampered. It is not this Court’s function or duty to become

an advocate for [Appellants].”    Id. (internal citations and quotation marks

omitted).

      We observe that Appellant’s argument consists merely of bald assertions

that “[t]here was no physical evidence” that he sexually assaulted S.V., and

that there “was no evidence, other than the unsubstantiated claims of S.V.[,]”

and “no corroborating evidence” of her claims regarding Appellant’s actions.

Appellant’s Brief at 14-15. See also id. at 20-22. He fails to include any

legal analysis and/or citations to legal authority in support of his argument.

In fact, aside from setting out the standard of review for sufficiency of the

evidence claims, Appellant’s argument is otherwise devoid of citation to any

legal authority, in violation of Pa.R.A.P. 2119(a). Instead, Appellant solely

endeavors to dispute the trial court’s findings of fact, pointing to contradictory

and self-serving testimony. Id. at 20-22. He is essentially asking this Court

to re-weigh the evidence and substitute our judgment for that of the fact-

finder, which we cannot and will not do. See Commonwealth v. Rodriguez,

141 A.3d 523, 525 (Pa. Super. 2016). Accordingly, we deem this issue to be

waived.

      Even if Appellant had not waived his sufficiency claims, we would deem

them meritless. Our standard of review of sufficiency claims is well-settled:




                                      -9-
J-S50012-20


        In reviewing a sufficiency of the evidence claim, we must
        determine whether the evidenced admitted at trial, as well as all
        reasonable inferences drawn therefrom, when viewed in the light
        most favorable to the verdict winner, are sufficient to support all
        elements of the offense. Additionally, we may not reweigh the
        evidence or substitute our own judgment for that of the fact
        finder. The evidence may be entirely circumstantial as long as it
        links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted).

        The trial court thoroughly summarized the evidence supporting

Appellant’s conviction for each offense in its Rule 1925(a) opinion, and it

concluded that the evidence was sufficient with respect to each offense. See

TCO at 9-13 (defining the elements of each offense and detailing the evidence

supporting each of Appellant’s convictions).7 Based on our review, we would

deem the trial court’s findings to be properly supported by the record.

        Next, we address Appellant’s challenge to the weight of the evidence to

support his convictions. Appellant essentially argues that S.V.’s testimony at

trial “was so inconsistent as compared to her prior testimony about the

allegations of improper contact that the verdict should shock the[] conscience

of one’s sense of justice.”         Appellant’s Brief at 16.   Appellant properly

preserved his weight of the evidence claim in a timely, post-sentence motion

for a new trial, which the trial court denied. See Commonwealth v. Stiles,

143 A.3d 968, 980 (Pa. Super. 2016) (noting that a defendant “must present



____________________________________________


7   We would herein adopt the trial court’s sufficiency analysis as our own.

                                          - 10 -
J-S50012-20



his challenge to the weight of the evidence to the trial court for a review in

the first instance”).

      It is well-settled that:

      “A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court.” Commonwealth v. Clay, … 64 A.3d 1049,
      1054-55 ([Pa.] 2013). “A new trial should not be granted because
      of a mere conflict in the testimony or because the judge on the
      same facts would have arrived at a different conclusion.” Id. at
      1055. When a trial court considers a motion for a new trial based
      upon a weight of the evidence claim, the trial court may award
      relief only “when the jury’s verdict is so contrary to the evidence
      as to shock one’s sense of justice and the award of a new trial is
      imperative so that right may be given another opportunity to
      prevail.” Id. The inquiry is not the same for an appellate court.
      Rather, when an appellate court reviews a weight claim, the court
      is reviewing the exercise of discretion by the trial court, not the
      underlying question of whether the verdict was against the weight
      of the evidence. Id. at 1054. The appellate court reviews a
      weight claim using an abuse of discretion standard. Id. at 1057.

      At trial, the jury [is] the ultimate fact-finder and the sole arbiter
      of the credibility of each of the witnesses. “Issues of witness
      credibility include questions of inconsistent testimony and
      improper motive.” Commonwealth v. Sanchez, … 36 A.3d 24,
      27 ([Pa.] 2011) (citation omitted). A jury is entitled to resolve
      any inconsistencies in the Commonwealth’s evidence in the
      manner that it sees fit. See Commonwealth v. Rivera, … 983
      A.2d 1211, 1220 ([Pa.] 2009) (stating that “the trier of fact, in
      passing upon the credibility of witnesses, is free to believe all,
      part, or none of the evidence”) (citation omitted).

Commonwealth v. Jacoby, 170 A.3d 1065, 1080 (Pa. 2017).

      Instantly, in response to Appellant’s weight claim, the trial court opined:

      Although S.V.’s trial testimony concerning Appellant’s conduct had
      differed in certain respects from her prior out-of-court statements
      to the PCA interviewer and her preliminary hearing testimony, and
      contained certain inconsistencies regarding the exact locations of
      some of the incidents, her testimony clearly was not so

                                     - 11 -
J-S50012-20


      inconsistent as to render the jury’s verdicts contrary to the
      evidence.      Throughout her testimony and out-of-court
      statements, S.V. consistently detailed one occasion in which
      Appellant “put his dick in [her] butt” and several occasions in
      which Appellant either touched her butt, inserted his finger inside
      her vagina and/or anus, touched her breasts, “sucked on” her
      breasts, or “humped” her leg.

             Given her “tender years” at the time of the incidents, S.V.
      cannot be expected to have recognized the specific legal
      significance that attached to each aspect of Appellant’s conduct,
      and to therefore … have secured in her memory the precise details
      of each of the numerous incidents.           [Commonwealth v.]
      Poindexter, 646 A.2d 1211, 1215 [(Pa. Super. 1994)] (“Common
      sense and human experience tells us that a child” less than 13
      years of age “cannot and should not be expected to know and/or
      appreciate the nature and implications of adult sexual relations.”).
      Despite the arguable inconsistences [sic] in S.V.’s testimony, it
      remains that the jury’s verdicts are supported by the evidence,
      and that Appellant identifies no “facts that are so clearly of greater
      weight that to ignore them or to give them equal weight with all
      the facts is to deny justice.” [Commonwealth v.] Widmer, [744
      A.2d 745, 752 (Pa. 2000)]. Appellant’s challenge to the weight of
      the evidence should therefore be denied.

TCO at 14-15.

      As noted, inconsistencies in eyewitness testimony are not sufficient to

warrant a new trial on grounds that the verdict was against the weight of the

evidence. See Jacoby, 170 A.3d at 1080. Although Appellant has highlighted

some inconsistencies in the Commonwealth’s evidence, the jury was permitted

to resolve any such discrepancies in the Commonwealth’s favor. Assessing all

of the evidence according to the governing principles cited above, we simply

cannot conclude that the trial court abused its discretion when it found that

the jury’s verdict did not shock its sense of justice. Consequently, Appellant’s

weight challenge fails.



                                     - 12 -
J-S50012-20



      In his final claim, Appellant asserts that the trial court improperly ruled

at a sidebar conference that Appellant, while testifying, had “opened the door

to a prior assault conviction against the complainant’s mother[.]” Appellant’s

Brief at 17. He states that this ruling “allowed the Commonwealth to cross-

examine [him] on his prior conviction in front of the jury, who then improperly

used that evidence to convict [him] of the crime[s] charged in the case at

bar.” Id.

      As summarized by the trial court,

      Appellant testified about his prior assault conviction when the
      Commonwealth cross-examined him about Tabatha’s reliance on
      him to babysit her youngest daughter[,] C.L.[] Appellant testified
      that Tabatha asked him to babysit not because Tabatha had such
      a strong trust in him, but because she had no alternative.
      Appellant further testified that he agreed to babysit C.L. so that
      Tabatha would not again prevent him from seeing his own
      daughter, G.P.

TCO at 15 (emphasis in original).

      The trial court reproduced the following relevant portion of Appellant’s

testimony:

      Q.     She relied on you. She asked you to do it and you said, yes,
             correct?

      A.     I do know the people that was in her life, and yes, she asked
             me and I said yes…. Under the apprehension—the reason I
             said yes was to maintain a relationship with my daughter.
             And she was going ballistic. She had no other person to
             help her…. And so for me to maintain a relationship with
             my daughter—that’s one of the reasons why I didn’t see my
             daughter for three years to begin with, because we had such
             an acrimonious relationship. A lot of fighting, not physical
             but arguing.



                                     - 13 -
J-S50012-20


     Q.   Sir, you would agree with me you didn’t see your daughter
          for three of those years because you were not in
          Philadelphia? It has nothing to do with [Tabatha] not
          allowing you to see her, correct?
                                    …

     A.   That’s not correct. That’s not correct. That’s not correct.
                                    …

     Q.   So once again, [Appellant], you would agree with me that
          you[r] not seeing [G.P.] for those three years, between
          2012 to 2015, had nothing to do with [Tabatha], correct?

     A.   No … No. That’s not correct.
                                   …

     Q.   [Appellant], you could not see [G.P.] within those three
          years because you were not allowed to come back to
          Philadelphia, is that correct?

     A.   Well, in that sense, yes, that’s correct.

     Q.   Correct. So it had nothing to do with [Tabatha’s] not
          allowing you to see—

     A.   It had to do with [Tabatha], however, yes…. Because we
          separated from each other because of our past history and
          use [sic] arguing and having fights. Again, nothing physical,
          but I wasn’t allowed to see my daughter. And so … for me
          to see my daughter, I would have to have a relationship with
          [Tabatha] or, at least, communicate with her. And we
          wasn’t in commune—so I would be in violation of what was
          agreed upon for me to speak to her, if I had communication
          or contact with [Tabatha] or my daughter….

     Q.   We’re not talking about “contact.” You just told the ladies
          and gentlemen of the jury that it’s because of [Tabatha] that
          you couldn’t “see” your child for those three years, but that’s
          not true, correct[?]
                                     …

     A.   So no—so yes, because of [Tabatha], I could not “see” my
          daughter.

     Q.   So [Appellant], you’re telling me it was because of
          [Tabatha]. It’s not because you were in custody for those
          three years?

                                   - 14 -
J-S50012-20


     A.    Yes.

     Q.    You were in prison for those three years, correct?

     A.    Yes.

     Q.    So [Tabatha] had nothing to do with you[r] not being able
           to see your child. You were in prison.

     A.    So what I’m saying is because of [Tabatha], I was in prison.

     Q.    That’s because you were convicted of assaulting her,
           correct?

     A.    Exactly.

     Q.    So even though, during direct examination, you told the
           ladies and gentlemen of the jury that [Tabatha] had hit you
           in the past, you, actually, were convicted … of hitting her,
           correct?

     A.    Yes, I was.

     Q.    And for that you served three years, correct?

     A.    Yes.
                                        …

     Q.    You weren’t able to see [G.P.] for those three years because
           you were in prison, correct[?]

     A.    Correct. And I also wish to add that I went to the hospital
           and there’s records of that. I was the one bleeding in that
           incident.

Id. at 15-17 (quoting N.T. Trial, 1/16/19, at 209-17) (emphasis omitted).

     Our standard of review is clear:

     “Questions concerning the admissibility of evidence lie within the
     sound discretion of the trial court, and a reviewing court will not
     reverse the court’s decision on such a question absent a clear
     abuse of discretion.” Commonwealth v. Bracey, 831 A.2d 678,
     681 (Pa. Super. 2003) (internal quotation marks and
     modifications omitted).      “[A] discretionary ruling cannot be
     overturned simply because a reviewing court disagrees with the
     trial court’s conclusions.” See Commonwealth v. O’Brien, 836



                                   - 15 -
J-S50012-20


     A.2d 966, 968 (Pa. Super. 2003) (internal quotation marks
     omitted).

Commonwealth v. Hernandez, 862 A.2d 647, 650 (Pa. Super. 2004).

     Moreover, it is well-established that:

     Evidence implying other crimes may be introduced when the
     evidence has a proper evidentiary purpose and is not used merely
     to demonstrate that the defendant is a person of bad character
     with a propensity to commit crime. Commonwealth v. Gwynn,
     … 723 A.2d 143, 152 ([Pa.] 1998)…. It is black letter law that the
     Commonwealth may impeach a defendant’s credibility with
     reference to prior crimes where the defense opens the door.
     Commonwealth v. Days, 784 A.2d 817, 821 (Pa. Super. 2001).
     “The defendant is not insulated from being discredited about the
     factual accuracy simply because that proof involves other crimes.”
     Id.

Commonwealth v. Hood, 872 A.2d 175, 185 (Pa. Super. 2005). Based on

our review of the trial transcript, we agree with the court that Appellant

opened the door to the questioning regarding his incarceration for a prior

crime.

     The trial court further opined:

     “A prosecutor may not malign an accused with irrelevant evidence
     of prior crimes, but when crimes or arrests are made relevant by
     the accused’s own testimony, cross-examination on these points
     is entirely proper.” Commonwealth v. Days, 784 A.2d 817, 821
     (Pa. Super. 2001). “If a defendant delves into what would have
     been objectionable testimony on the Commonwealth’s part, then
     the Commonwealth can probe into this objectionable area.”
     Commonwealth v. Patosky, 656 A.2d 499, 544 (Pa. Super.
     1995); Commonwealth v. Bey, 439 A.2d 1175, 1178 (Pa.
     Super. 1982) (“Where the defendant himself opens the door, to
     what otherwise might be objectionable testimony, the
     Commonwealth may probe further to determine the veracity of
     the trial statement.”); Commonwealth v. Trignani, 483 A.2d
     862, 869 [(Pa. Super. 1984)] (evidence of defendant’s prior
     conviction was admissible to rebut defendant’s unsolicited
     character testimony on cross-examination).

                                    - 16 -
J-S50012-20


             Here, the pertinent testimony reflects that Appellant first
      misrepresented that Tabatha prevented him from seeing his
      daughter for three years, when in fact he could not see her
      because he was incarcerated. Appellant then misrepresented that
      Tabatha somehow caused him to be incarcerated, when in fact he
      was incarcerated for assaulting Tabatha.        Appellant is “not
      insulated from being discredited about the factual accuracy” of his
      testimony “simply because that proof involves other crimes.”
      Hood, 872 A.2d [at] 185. The Commonwealth elicited the
      challenged testimony only in response to Appellant’s plainly
      misleading testimony, and this [c]ourt properly permitted the
      Commonwealth to discredit such misleading testimony by delving
      into the issue of Appellant’s prior conviction.

TCO at 17-18 (emphasis in original). We discern no abuse of discretion by

the trial court. Accordingly, we uphold Appellant’s convictions.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/21




                                    - 17 -